Title: From Thomas Jefferson to the Cabinet, 24 August 1793
From: Jefferson, Thomas
To: Cabinet



Aug. 24. 93.

Th: Jefferson submits to the Secretaries of the treasury and War and the Atty. Genl. some sketches of Notes to be signed for the President. As they are done from memory only, they will be pleased to insert whatever more their memories suggest as material. Particularly, the final conclusion as to the express-vessel will be to be inserted, which is most accurately known to the Secry. of the Treasury. When completed, a fair copy shall be made and sent for signature.
